FILED
                            NOT FOR PUBLICATION                               MAR 28 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ADA VERALI PERDOMO DE                            No. 09-73318
APARICIO,
                                                 Agency No. A088-324-457
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 14, 2014**
                                Pasadena, California

Before: PAEZ and NGUYEN, Circuit Judges, and MOTZ, Senior District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable J. Frederick Motz, Senior District Judge for the U.S.
District Court for the District of Maryland, sitting by designation.
      Ada Verali Perdomo de Aparicio petitions for review of the Board of

Immigration Appeals’ (“BIA”) denial of her motion to file an untimely brief,

alleging that the BIA’s decision violated her rights under the Due Process Clause

of the United States Constitution. Perdomo de Aparicio also argues that the BIA

violated her due process rights by affirming the immigration judge’s (“IJ”)

decision without an opinion. Finding no error, we deny the petition.

      The record reflects that the BIA mailed notice of the briefing schedule and

applicable deadlines to the appropriate address and that Perdomo de Aparicio

received them with adequate time to request an extension. The BIA’s briefing

schedule clearly stated that all requests for extensions had to be received before the

brief was due on July 9, 2009. Perdomo de Aparicio argues that her brief was late

because her former counsel made an unreasonable demand for payment of fees

before filing. However, even if Perdomo de Aparicio’s former counsel was

responsible for the missed deadline, there is no basis for finding that the BIA

violated Perdomo de Aparicio’s due process rights. See Zetino v. Holder, 622 F.3d
1007, 1013 (9th Cir. 2010) (“[A] petitioner’s due process rights are not violated []

where the failure to file the brief on time is the result of the petitioner’s counsel’s

mistake.”). In other words, there is no constitutional violation because the BIA did

nothing to compromise Perdomo de Aparicio’s constitutional rights. See Rojas-


                                            2
Garcia v. Ashcroft, 339 F.3d 814, 822 (9th Cir. 2003) (holding that where the

failure to file a timely brief was not the fault of the government agency, there is no

due process violation).

      In the alternative, Perdomo de Aparicio argues that the BIA violated her due

process rights because it “summarily dismissed” her appeal. The BIA did not

summarily dismiss the appeal, but rather affirmed the IJ’s decision without an

opinion, pursuant to 8 C.F.R. § 1003.1(e)(4). The BIA’s use of this streamlining

procedure complied with the applicable regulation and did not violate due process.

See Salvador-Calleros v. Ashcroft, 389 F.3d 959, 963 (9th Cir. 2004) (citing

Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-52 (9th Cir. 2004)).

      PETITION DENIED.




                                          3